Exhibit 10.5

Execution Copy

PURCHASE AND SALE AGREEMENT

This Purchase and Sale Agreement (this “Agreement”) is entered into by and
between Mary Parthe, as trustee of the trusts listed on Exhibit A attached
hereto and made a part hereof (each a “Selling Trust” and collectively the
“Selling Trusts”), and Hyatt Hotels Corporation, a Delaware corporation (the
“Purchaser” or the “Company”), as of May 15, 2011. Each of the Selling Trusts
and the Purchaser is sometimes referred to herein as a “Party” and collectively
as the “Parties” to this Agreement.

Recitals

WHEREAS, the Selling Trusts own 13,377 shares (the “Subject Shares”) of the
Class B Common Stock of the Company; and

WHEREAS, the Selling Trusts desire to sell and the Purchaser desires to purchase
the Subject Shares for a price per share of $44.03, subject to the terms and
provisions of this Agreement; and

WHEREAS, the number of the Subject Shares to be sold by each of the Selling
Trusts is indicated on Exhibit A.

Agreement

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

1. Purchase and Sale. The Selling Trusts agree to sell the Subject Shares to the
Purchaser, and the Purchaser agrees to purchase the Subject Shares on the
Closing Date (as defined in Section 2 below), with the number of Subject Shares
to be sold by each of the Selling Trusts indicated on Exhibit A. The purchase
price for the Subject Shares shall be $44.03 per share, resulting in a total
Purchase Price of $588,989.31 due to the Selling Trusts from the Purchaser (the
“Purchase Price”), and which shall be payable in cash at the closing of such
sale.

2. Closing. The closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place at the offices of Latham & Watkins LLP, 233 South
Wacker Drive, Suite 5800, Chicago, Illinois 60606, on May 16, 2011, or on such
other date as the Parties may mutually determine (the “Closing Date”).

3. Closing Deliveries of the Purchaser. At the Closing, the Purchaser shall
deliver the Purchase Price to the Selling Trusts by wire transfer of immediately
available funds to an account designated in writing by the Selling Trusts.

4. Closing Deliveries by Selling Trusts. At the Closing, the Selling Trusts
shall deliver, or cause to be delivered, to the Purchaser, certificates
representing the Subject Shares together with assignments separate from
certificate with respect to the Subject Shares sufficient to transfer title to
the Subject Shares to the Purchaser on the books of the Company and Certificates
of Fiduciary Authority, including, as necessary, Medallion Guarantees.



--------------------------------------------------------------------------------

5. Representations and Warranties of the Selling Trusts. Each Selling Trust, for
itself and not for the other Selling Trusts, represents and warrants to the
Purchaser that the statements contained in this Section 5 are true and correct
as of the date of this Agreement and shall be true and correct as of the Closing
Date, it being agreed that the Purchaser is relying on each statement.

(a) Power, Legal, Valid and Binding Obligations. Such Selling Trust (i) is duly
organized and validly existing and (ii) has all necessary power and capacity to
execute and deliver this Agreement and each of the other agreements and
instruments contemplated hereby (collectively, the “Ancillary Documents”) and to
perform, observe and comply with all of its agreements and obligations hereunder
and thereunder and to consummate the transactions contemplated hereby and
thereby. This Agreement and the Ancillary Documents to which it is or will be a
party have been or will be duly and validly executed by such Selling Trust and,
upon delivery thereof by each Selling Trust, will constitute the legal, valid
and binding obligations of each Selling Trust, enforceable against each Selling
Trust in accordance with their terms.

(b) No Conflict. None of the execution, delivery or performance by such Selling
Trust of this Agreement or any Ancillary Document to which it is or will be a
party will (with or without the giving of notice, the lapse of time or both)
conflict with, result in a breach or violation of or constitute a default under
(a) any contract, agreement or other instrument to which such Selling Trust is a
party or by which it or its assets or property is bound or (b) any law, statute,
rule, regulation, ordinance, writ, order or judgment to which such Selling Trust
is subject or by which it or its assets or property is bound.

(c) Consents. No approval, consent, waiver or filing of or with any third party,
including, but not limited to, any governmental bodies, agencies or
instrumentalities, is required for the execution, delivery and performance by
such Selling Trust of this Agreement or any Ancillary Document to which it is or
will be a party.

(d) Title to Shares; Liens and Encumbrances. Such Selling Trust is the legal and
beneficial owner of the Subject Shares listed opposite its name on attached
Exhibit A and holds such Subject Shares free and clear of all liens, pledges,
options, claims, encumbrances and other security arrangements or restrictions of
any kind other than restrictions under that certain Amended & Restated Global
Hyatt Agreement dated October 1, 2009 and under the Company’s Amended and
Restated Certificate of Incorporation (collectively, “Liens”), and upon delivery
of such Subject Shares to the Purchaser pursuant to the terms of this Agreement,
the Purchaser will receive good and marketable title thereto, free and clear of
any and all Liens.

(e) Broker’s Fees. Such Selling Trust has no liability or obligation to pay any
fees or commissions to any broker, finder or agent with respect to the
transactions contemplated by this Agreement for which the Purchaser could become
liable or otherwise obligated.

(f) Independent Decision to Sell; Etc. Such Selling Trust has made an
independent decision to sell its Subject Shares to the Purchaser and has
determined that it has adequate information concerning the business and
financial condition of the Company in connection with its decision to sell its
Subject Shares. Such Selling Trust understands the disadvantage to which it may
be subject on account of the disparity of information between it



--------------------------------------------------------------------------------

and the Purchaser, and further acknowledges that the Company and its affiliates
may possess material, non-public information not known to such Selling Trust
regarding or relating to the Company, its affiliates or the Subject Shares. Such
Selling Trust is capable, by reason of its business or financial knowledge and
experience, of evaluating the merits and risks of the sale of its Subject Shares
and of protecting its own interest in connection with the sale of the Subject
Shares, and such Selling Trust acknowledges that it has had the opportunity to
discuss the information available to it relating to the sale of the Subject
Shares with such advisors as it has deemed appropriate. Such Selling Trust
acknowledges that the Purchaser has not given it any investment advice or
rendered any opinion to it as to whether the sale of the Subject Shares is
prudent or suitable, and, except as expressly provided in Section 6 of this
Agreement, it is not relying or any representation or warranty made by the
Purchaser in connection with its decision to sell its Subject Shares to the
Purchaser.

6. Representations and Warranties of the Purchaser. The Purchaser represents and
warrants to each Selling Trust that the statements contained in this Section 6
are true and correct as of the date of this Agreement and shall be true and
correct as of the Closing Date, it being agreed that each Selling Trust is
relying on each such statement.

(a) Power, Legal, Valid and Binding Obligations. The Purchaser is a duly
incorporated and validly existing corporation organized under the laws of the
State of Delaware. The Purchaser has all necessary power and capacity to execute
and deliver this Agreement and the Ancillary Documents, and to perform, observe
and comply with all of its agreements and obligations hereunder and thereunder
and to consummate the transactions contemplated hereby and thereby. This
Agreement and each of the Ancillary Documents to which it is or will be a party
have been or will be duly and validly executed by the Purchaser and, upon
delivery thereof by the Purchaser, will constitute the legal, valid and binding
obligations of the Purchaser, enforceable against it in accordance with their
terms.

(b) No Conflict. None of the execution, delivery or performance by the Purchaser
of this Agreement or any Ancillary Document to which it is a party will (with or
without the giving of notice, the lapse of time or both) conflict with, result
in a breach or violation of or constitute a default under (a) any contract,
agreement or other instrument to which the Purchaser is a party or by which it
or its assets or property is bound or (b) any law, statute, rule, regulation,
ordinance, writ, order or judgment to which the Purchaser is subject or by which
it or its assets or property is bound.

(c) Consents. No approval, consent, waiver or filing of or with any third party,
including, but not limited to, any governmental bodies, agencies or
instrumentalities, is required for the execution, delivery and performance by
the Purchaser of this Agreement or any Ancillary Document to which it is or will
be a party.

(d) Legal Matters. There is no action, suit or proceeding by or before any court
or governmental or other regulatory or administrative agency or commission
pending, or, to the best of the Purchaser’s knowledge, threatened against or
involving the Purchaser which challenges the validity of this Agreement or any
action taken or to be taken by the Purchaser pursuant to this Agreement or in
connection with the transaction contemplated hereby. The Purchaser is not
subject to any judgment, order or decree entered into in any lawsuit or
proceeding which will have an adverse effect on the transactions contemplated
hereby.



--------------------------------------------------------------------------------

(e) Broker’s Fees. The Purchaser has no liability or obligation to pay any fees
or commission to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which Selling Trusts could become liable or
otherwise obligated.

(f) Non-Public Information. Purchaser acknowledges that it has not provided any
information that currently constitutes material, non-public information relating
to the Company to any of the Selling Trusts, and further acknowledges that no
such Selling Trust has requested any such information from the Company. The
Purchaser represents that its purchase of the Subject Shares is being made
during an “open window” period under the Hyatt Hotels Corporation Insider
Trading Compliance Program.

7. Miscellaneous.

(a) Survival of Representations and Warranties Herein. All representations,
warranties and covenants set forth herein shall survive the Closing Date.

(b) Additional Documents. From time to time after execution of this Agreement,
each party hereto shall, without additional consideration, execute and deliver
such further agreements and instruments and take such other action as may be
reasonably requested by any other party hereto in order to carry out the
purposes of this Agreement.

(c) Amendment and Waiver. This Agreement cannot be amended, supplemented or
modified, nor can any provision hereof be waived, except by a written instrument
signed by the party against whom enforcement of such amendment, supplement,
modification or waiver is sought.

(d) Notices. Any notice or other communication required or permitted to be given
hereunder shall be in writing and shall be deemed to have been properly given
(a) when delivered by hand; (b) when sent by facsimile or email (with
acknowledgment of complete transmission); (c) three days after being sent by
certified mail, return receipt requested or (d) one day after deposit with a
nationally-recognized overnight delivery service, in each case to the addresses
or facsimile numbers set forth on the signature page hereof. Each party hereto
shall be entitled to specify a different address or facsimile number for the
receipt of subsequent notices or other communications by giving written notice
thereof to the other party in accordance with this Paragraph (d).

(e) Severability. If any term or provision of this Agreement, or the application
thereof to any person, entity or circumstance, shall, to any extent, be
determined to be contrary to law and unenforceable by any court of law, the
remaining terms and provisions of this Agreement, and the application thereof to
other persons, entities and circumstances, shall not be invalidated thereby, and
each term and provision hereof shall be construed with all other remaining terms
and provisions hereof to effect the intent of the parties to the fullest extent
of the law.



--------------------------------------------------------------------------------

(f) No Third Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any person other than the parties hereto and their respective
successors and permitted assigns.

(g) Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Delaware without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Delaware.

(h) Entire Agreement. This Agreement, including the other writings referred to
herein or delivered pursuant hereto, constitutes the entire agreement between
the Parties hereto with respect to the subject matter hereof.

(i) Binding Effect. This Agreement and all the provisions hereof shall be
binding upon and inure to the benefit of the Parties and their respective
successors and permitted assigns.

(j) Counterparts. This Agreement may be executed in any number of separate
counterparts, each of which, when so executed, shall be deemed an original, and
all of said counterparts taken together shall be deemed to constitute but one
and the same instrument and, any signed counterpart shall be deemed delivered by
the Party signing it if sent to the other parties hereto by facsimile
transmission or electronic transmission and shall be as effective as original
ink signatures for the purposes of the execution and delivery of this Agreement.

(k) Confidentiality. Unless the prior written consent of the other Party is
obtained, the sale and purchase of the Subject Shares and all provisions of this
Agreement shall be and remain confidential to the Parties, except to the extent
that such information is in the public domain or disclosure is required by law
or by any regulatory body whether public or not. For the avoidance of doubt, the
Parties shall be permitted to disclose the terms of this Agreement to their
professional or financial advisors who aware of its confidential nature.

(l) Assignment. The Purchaser may not, without the prior written consent of the
Selling Trusts, assign, grant any security interest over, hold on trust or
otherwise transfer the benefit of the whole or any part of this Agreement.

(m) Costs. All costs in connection with the negotiation, preparation, execution
and performance of this Agreement, and any documents referred to in it, will be
borne by the Party that incurred the costs.

Signature page follows.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties hereto has duly executed this Agreement
as of the date first above written.

 

/s/    Mary Parthe

MARY PARTHE, not individually, but solely in her capacity as trustee of the
following Selling Trusts: Tal LaSalle Mirror Trust #17D, Tal-2010 ECI Family
Trust #4

 

Address:    Tawani Enterprises Inc.    104 S. Michigan Ave., Suite 500   
Chicago, IL 60603    Fax: 312-374-9468

HYATT HOTELS CORPORATION

 

By:  

/s/    Harmit Singh        

  Name: Harmit Singh   Title: Chief Financial Officer

 

Address:    71 South Wacker Drive   

12th Fl.

Chicago, IL 60606

   Fax: (312) 780-5282



--------------------------------------------------------------------------------

Exhibit A

Selling Trusts

 

Name of Trust

  

Number of Subject Shares to be Sold

 

Tal LaSalle Mirror Trust #17D

     285   

Tal-2010 ECI Family Trust #4

     13,092   

 

A-1